PER CURIAM.
We remand this case to the Court of Appeals to modify its opinion in Jones v. Asheville Radiological Group, 129 N.C. App. 449, 500 S.E.2d 740 (1998). First, the majority holding is found within an opinion authored by Judge Greene titled “concurrence and dissent.” Because of the potential confusion to the bench and bar, this opinion format is unacceptable and must be modified on remand. Second, the Court of Appeals reversed in part the judgment of the trial court but, in so doing, failed to identify precisely which, if any, of plaintiffs claims should have survived defendants’ motion for summary judgment in the trial court.
Accordingly, we remand the decision of the Court of Appeals to that court for issuance of an opinion consistent with this opinion.
REMANDED WITH INSTRUCTIONS.